Citation Nr: 1454353	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1983 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at an October 2014 Travel Board hearing before the undersigned.  A transcript is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claim. 

The Board notes that during the hearing the Veteran reported that he had injured his back in 2010, and had not been able to work since then.  This raises the possibility that he may be in receipt of disability benefits from the Social Security Administration.  The RO should contact the Veteran to determine if this is the case, and if so, should obtain all relevant SSA records.  

At the October 2014 hearing, the Veteran testified that he was treated for his low back condition at a VA facility from 2008 to 2010.  The claims file does not contain any VA treatment records from that time period and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding VA treatment records should be obtained and associated with the Veteran's claims folder.  

Lastly the Board finds that the Veteran should be afforded a new VA examination.  The Veteran underwent a VA examination in March 2010.  The examiner found that the Veteran's condition was not caused by or the result of a back injury in service.  The examiner reasoned that degenerative disc disease as a result of work-related "cumulative trauma" is a myth, which accounts for 3% or less of conditions; age, familial aggregation, and intrinsic disc loading are the predominant predictors of degenerative disc disease.  The Board finds that the VA examination report is inadequate as the record did not contain all post service treatment records at the time it was reviewed by the examiner.  Therefore, a new examination and medical opinion should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran's low back condition since service, including VA treatment records from 2008 to 2010.  After securing the necessary release, the RO should obtain these records and associate these records with the claims file.  The RO should also obtain any Social Security Administration disability records that may exist.  

If it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his low back condition.  The claims file and all pertinent medical records must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back condition, had its onset in service or is etiologically related to service, specifically addressing the reported in-service injury and the Veteran's lay assertions regarding back pain following the in-service injury and back pain since service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



